Title: To Alexander Hamilton from Marquis de Lafayette, 28 November 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander



Paramus [New Jersey] Novr. 28. 1780
Dear Hamilton,

Here I arrived last night and am going to set out for Philadelphia. Gouvion goes strait to New Windsor and by him I write to the General, I speak of Hand & Smith whom I recommend and add—
“If however you was to cast your-eye on a Man who I think would suit better than any other in the World Hamilton is, I confess the officer whom I would like best to see in my  .” Then I go on with the idea that at equal advantages you deserve from him the preference, that your advantages are the greatest, I speak of a cooperation, of your being in the family, & conclude that on every public & private account I advise him to take you.
I know the general’s friendship and gratitude for you, My Dear Hamilton, both are greater than you perhaps imagine. I am sure he needs only to be told that something will suit you and when he thinks he can do it he certainly will. Before this campaign I was your friend and very intimate friend, agreable to the ideas of the World. Since my second voyage, my sentiment has increased to such a point, the world knows nothing about. To shew both from want and from scorn of expressions I shall only tell you. Adieu   Yrs
La Fayette

